Citation Nr: 1316371	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  07-25 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for status-post rotator cuff surgery, left shoulder with rotator cuff tendonitis (left shoulder disability).  

2. Entitlement to an initial evaluation in excess of 10 percent for status-post rotator cuff surgery, right shoulder with rotator cuff tendonitis (right shoulder disability).  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel




INTRODUCTION

The Veteran served on active duty from October 1994 to May 2005.  

These issues come to the Board of Veterans' Appeals (Board) from a January 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted entitlement to service connection for right and left shoulder disabilities, assigning separate noncompensable ratings, effective May 7, 2005.  In a June 2007 Decision Review Officer Decision, those initial noncompensable evaluations were increased to 10 percent disabling.  

In February 2010, January 2011, June 2012, and January 2013 these matters were remanded.  The Board finds that there has not been substantial compliance with the last remand, but the evidence in the file currently justifies an increase in the Veteran's disability ratings to at least 20 percent disabling.  

The issues of entitlement to an initial increased rating higher than 20 percent for left and right shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1. Since the effective date of service connection, the left shoulder disability has been manifested by limitation of motion of the left arm to shoulder level.  

2. Since the effective date of service connection, the right shoulder disability has been manifested by limitation of motion of the right arm to shoulder level.  



CONCLUSIONS OF LAW

1. The criteria for an initial rating of 20 percent for the left shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a (& Plate I), Diagnostic Codes (DCs) 5003, 5200-5203 (2012).  

2. The criteria for an initial rating of 20 percent for the right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a (& Plate I), DCs 5003, 5200-5203.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

This appeal arises from disagreement with the initial rating following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is needed under VCAA.  

VA has a duty under the VCAA to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

This decision grants entitlement to an initial rating of 20 percent, and defers consideration of an evaluation in excess of 20 percent, pending completion of the development sought in the remand below.  Further assistance is not required to aid the Veteran in substantiating the matter decided in this decision.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Initial rating

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 (2012); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Also, for initial ratings, the entire period since the effective date of service connection is considered for the possibility of staged ratings.  Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet App 119 (1999).  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as practicable, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27 (2012).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2012).  

The Veteran's statements describing the symptoms of his service-connected left and right shoulder disabilities are deemed competent evidence.  These statements are considered with the clinical evidence of record and in conjunction with the pertinent rating criteria in order to assess their credibility; here, the Board finds the Veteran credible in the report of the severity of his symptoms regarding the shoulders.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

The normal range of motion of shoulder for flexion and abduction is from 0 degrees at the side to 180 degrees over head.  38 C.F.R. § 4.71, Plate I (2012).  Shoulder level is at 90 degrees, and exactly midway between the side and shoulder level is at approximately 45 degrees.  

Both shoulders are currently rated under DC 5201-5024 as 10 percent disabling (see June 2007 RO rating code sheet).  

Under DC 5201, a 20 percent rating is assigned for limitation of the minor or major arm to shoulder level.  If there is limitation of the shoulder midway between side and shoulder level a 20 percent rating is also assigned for the minor arm, but a 30 percent rating is assigned for the major arm.  If the limitation is 25 degrees from the side, a 30 percent rating is assigned for the minor arm; 40 percent for the major arm.  Id.  In determining whether a veteran has limitation of motion to shoulder level, it is necessary to consider reports of forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, Plate I.  

Other impairments of the humerus are rated under DC 5202.  If there is malunion of the humerus, a 20 percent rating is assigned for moderate deformity for both major and minor shoulders.  For marked deformity of the humerus, a 30 percent rating is assigned for the major arm and 20 percent is assigned for the minor arm.  When there is recurrent dislocation at the scaphulohumerus joint with guarding at the shoulder level and infrequent episodes, a 20 percent rating is assigned for both shoulders.  With recurrent dislocation at the scaphulohumerus joint and frequent episodes and guarding of all arm movements a 30 percent rating is assigned for the major arm and 20 percent is assigned for the minor.  A fibrous union of the humerus results in a 40 percent rating for the minor and 50 percent for the major arm.  A nonunion or false flail joint of the humerus results in a 50 percent rating for the minor arm and 60 percent rating for the major arm.  A loss of head of the humerus (flail shoulder) results in a 70 percent rating for the minor arm and 80 percent for the major arm.  38 C.F.R. § 4.71, DC 5202.  

Clavicle or scapula impairment is contemplated under DC 5203 (the percentages are the same for both the major and minor arms).  Malunion of the clavicle or scapula warrants a 10 percent rating.  Nonunion of the clavicle or scapula without loose movement warrants a 10 percent rating and with loose movement warrants a 20 percent rating.  Dislocation also warrants a 20 percent rating.  

DC 5024 covers tenosynovitis which is rated as degenerative arthritis under DC 5003.  Traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, DCs 5003.  Note (1) states that the 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  

Analysis

In August 2005, X-rays showed both shoulders had no acute abnormalities or arthritis but there were some lucent areas.  A VA examination report from the same month showed the Veteran had undergone right shoulder surgery in 2001.  He complained of constant shoulder pain that occurred three times a day and lasting 20 minutes to three hours.  Pain was constant but manageable.  He was on medication.  He also reported surgery on the left shoulder a year and a half ago and pain in that shoulder.  It was noted that scars were less than three centimeters on each shoulder.  

Range of motion was as follows for both shoulders (although abduction was initially reported as being 0 to 80 degrees, the August 2005 addendum clarified that abduction was 0-180; there was no pain, fatigue, weakness, lack or endurance or incoordination after repetitive use).  


ROM/Normal ROM
Forward flexion
0-180/180
Abduction
0-180/180

Range of motion was not limited by pain, fatigue, weakness, or lack of endurance/coordination.  The diagnoses were residuals of right shoulder rotator cuff repair, manifested by recurrent pain based on history and residuals of left shoulder rotator cuff repair associated with scar.  

In November 2006 Health South physical therapy records state that for the right and left shoulders, range of motion of the shoulders was as follows.  


Left
Right
Forward flexion
174/180
168/180
Abduction
172/180
158/180

In December 2006, Dr. J., the Veteran's private orthopedic practitioner, noted the history of the Veteran's shoulder disabilities and that he had chronic dull ache with discomfort in left shoulder.  He worked as police officer.  His pain persisted with daily activity.  He tried anti-inflammatories without improvement, although physical therapy was helping slightly.  

Examination showed almost full active and passive range of motion with both shoulders with crepitus.  There was minor restriction of internal rotation of bilateral shoulders.  He had pain with terminal forward flexion and internal rotation.  There was also pain-related weakness of the bilateral shoulders.  X-rays of the bilateral shoulders showed no evidence of fracture, dislocation or osteoarthritis.  

A magnetic resonance imaging report (MRI) of the right shoulder showed bursitis, tendonitis and evidence of prior repair.  There was a questionable full thickness tear of the rotator cuff.  For the left shoulder, an MRI showed a small full thickness tear of the rotator cuff with impingement and bursitis.  Dr. J. advised that arthroscopic evaluation and treatment might not totally resolve his symptoms, noting: "He may very well have long-term disability and pain with regard to both shoulders."  

In January 2007, a VA orthopedic record showed the Veteran complained of grinding, pinching and impingement with shoulders once or twice a month.  His arms would go "dead" and joints felt pinching and pain would last for a couple of days.  Injections helped.  The right shoulder was worse than the left shoulder.  His symptoms were consistent since surgery.  

He was noted to be quite well-built, somewhat overweight and large around shoulders, chest, abdomen and all extremities.  He actively abducted his arms when standing to about 90 degrees with the sensation of impingement.  He could actively place his hands behind his head and back with a grinding sensation but did not seem to be in much pain.  He could place each hand to the mid lumbar region in the midline.  Tenderness was noted around both scars.  There was no unusual discoloration, redness or warmth of skin about shoulders.  


Left
Right
Forward flexion
160/180
160/180
Abduction
110/180
100/180

Past diagnostic testing was noted, including the MRIs of December 2006.  

A January 2007 VA physical therapy record showed the Veteran's posture was mildly forward bilaterally.  Range of motion was as follows.  


Left
Right
Forward flexion
162/180
160/180
Abduction
160/180
150/180

July 2009 X-rays of the left and right shoulders were negative.  In September, he received a new VA examination.  For the left shoulder, he reported experiencing weakness, stiffness, giving away, lack of endurance, locking and fatigue; but not swelling, heat redness, deformity, tenderness, drainage effusion, subluxation, pain and dislocation.  

For the right shoulder, he reported experiencing weakness, stiffness, deformity, tenderness, drainage and effusion but not swelling, heat, redness, giving way, lack of endurance, locking, fatigue, subluxation, pain and dislocation.  

For both shoulders, he reported experiencing flare ups as often as once a day lasting up to 16 hours.  Flare ups were occurring spontaneously, precipitated by activity and stress.  They were relieved spontaneously, by rest and medication.  During flare ups he experienced the functional impairment which was described as pain with lifting and overhead work.  He had persistent pain but no incapacitation.  

Range of motion for the shoulders was as follows (pain is in parentheses).  


Left
Right
Forward flexion
180/180
180 (160)/180
Abduction
180/180
180 (160)/180

Repetitive range of motion was possible and was totally normal with both arms.  On the right, the joint function was additionally limited by pain, fatigue, and lack of endurance after repetitive use.  On the left, joint function was additionally limited by pain.  For both arms, pain was the major functional impact for both shoulders.  

There was no pain with palpation of scars and no limitation of function.  On the left there was an impingement sign.  Both shoulders had "empty can sign" and tenderness.  There were no signs of ankylosis, edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, or subluxation.  

Subjective factors included limiting overhead work and pain with lifting; this was also listed as the effect of the disabilities on the Veteran's usual occupation and daily activity.  

In May 2010, the Veteran received a new VA examination.  The history of his disabilities was recorded.  He complained of pain, stiffness and limitation of motion intermittently in both shoulders.  For the right shoulder, he had decreased speed of joint motion and warmth/inflammation which affected the motion of the joint.  He reported severe flare ups weekly for three to seven days which were precipitated by certain movements and unknown factors.  The Veteran stated his flare ups caused limitation of motion.  Other symptoms such as incoordination, subluxation, locking, and effusions were not present.  

For the left shoulder, he had instability, pain, stiffness, weakness, and decreased speed of joint motion.  For this shoulder, he reported severe flare ups every one to two months for one to two days.  Precipitating and alleviating factors were the same as the right shoulder.  Other symptoms were not present, including: deformity, giving way, incoordination, dislocation/subluxation, locking, and inflammation.  

He did not have recurrent dislocations, ankylosis or inflammatory arthritis of either shoulder.  Range of motion measurements were as follows.  


Left
Right
Forward flexion
180/180
170/180
Abduction
170/180
170/180

He had pain with motion.  There was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  The examiner stated there was no loss of head of the humerus, fibrous union or non-union of either shoulder.  

He was currently working as a police detective full time.  He lost less than one week of time in the last year due to his shoulder pain.  The impact of the disability on the occupational activities included decreased manual dexterity, problems with lifting and carrying, difficulty reaching, decreased strength, and upper extremity pain.  Also, he often required assistance from other officers in apprehending or restraining offenders.  Effects on daily activities were severe or moderate for chores, shopping, exercise, sports, and recreation.  

In February 2011, the Veteran was again evaluated by VA.  The examination report stated the Veteran was able to avoid flare ups when he didn't play golf or do certain home repairs.  He reported symptoms of crepitus, decreased range of motion, and pain.  A summary of joint symptoms included stiffness, weakness and inflammation/tenderness.  

There were no constitutional symptoms of or incapacitating episodes of arthritis; he did not have inflammatory arthritis.  He did not have recurrent shoulder dislocations.  A summary of general joint findings for the left shoulder included crepitus, tenderness, abnormal motion, and guarding of movement; only the latter two symptoms were found for the right arm.  

Range of motion was as follows with the point at which pain begins in parentheses:  


Left
Right
Forward flexion
180/180
180/180
Abduction
180 (90)/180
180 (100)/180

For the left shoulder, there was pain at 30 degrees of internal rotation, mild weakness of the internal rotators and deltoid, but no additional range of motion deficits secondary to this weakness.  For the right shoulder, there was pain at 60 degrees of internal rotation.  No difficulty with external rotation or weakness on strength testing.  For both shoulders, there was objective evidence of pain following repetitive motion.  There was no ankylosis.  

He was still working as a police detective full time.  He lost one week of time in the last year due to various medical problems.  The impact of the disability on the occupational activities included: problems lifting and carrying, difficulty reaching, weakness or fatigue and pain.  As a result, he was assigned different duties.  

In July 2012, he received a new VA examination.  Current symptoms included intermittent dull to burning pain, weakness and impingement; the left shoulder was worse than the right.  There were flare-ups in both shoulders, which limited motion above shoulder level and carrying objects.  Range of motion was as follows, with objective evidence of pain in parentheses.  


Left
Right
Forward flexion
180 (180)/180
180 (180)/180
Abduction
170 (170)/180
170 (170)/180

Range of motion did not conform to the normal range of motion identified, but the Veteran's morbid obesity made it normal for this Veteran.  He was able to do repetitive use testing (results below) and had no addition limitation of motion following this testing.  


Left
Right
Forward flexion
180/180
180/180
Abduction
170/180
170/180

Functional loss was noted in the shoulders and included weakness, fatigue, and pain.  He also had tenderness on the left shoulder, but no guarding of either shoulder.  He had normal strength and no ankylosis.  He had a history of mechanical symptoms in the right arm.  He had no dislocation.  Acromioclavicular (AC) joint osteoarthritis was found in the left shoulder; he had no tenderness to palpation and a test was negative for AC joint pathology.  Pertinent findings were listed as positive crepitus in the left shoulder and tenderness to palpation in the subacromial bursa.  The functional impact listed was that he was limited in typing and in lifting and carrying.  He had difficulty reaching.  

In January 2013, the Board requested that the examiner indicate if there was additional functional limitation in terms of the degree of additional limitation due to the weakened movement, excess fatigability, and pain.  The response submitted to the remand did not address this question.  

The July 2012 VA examination report shows that during flare ups the Veteran's range of motion in both shoulders was limited to shoulder level.  Such a report would support a 20 percent rating for each shoulder under 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5201.  

The reported limitation during flare-ups was apparently based on the Veteran's report; but he is competent to report his limitation and his report appears to be credible.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).  

Examination reports have noted flare-ups during the entire appeal period.  The earlier examinations did not quantify the degree of limitation during flare-ups, but does not describe the flare-ups as significantly different from those noted on the 2012 examination.  Hence, the degree of limitation noted on the 2012 examination is presumed to have been present throughout the period since the effective date of service connection.  The initial rating of 20 percent is; therefore, warranted from that date.

As noted, the question of entitlement to a rating in excess of 20 percent for the shoulder disabilities is deferred, pending development sought in the remand below.  



ORDER

An initial rating of 20 percent for a left shoulder disability is granted, effective from the date of service connection.  

An initial rating of 20 percent for a right shoulder disability is granted, effective from the date of service connection.  


REMAND

The July 2012 VA examination report shows that the examiner checked the "Yes" box for functional loss and/or functional impairment of the shoulders and arms, specifically indicating that there was weakened movement, excess fatigability, and pain on movement.  

In the prior remands, the Board cited to Mitchell v. Shinseki, 25 Vet. App. 32 (2011) and attempted to explain this case.  Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2012), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, incoordination, flare ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell, 25 Vet. App. at 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2012).  

Here, the examiner reported that in both shoulders the Veteran had weakened movement, excess fatiguability, and pain on movement (see July 2012 Disability Benefits Questionnaire, Question 6.c.); but did not clarify whether there was additional limitation of motion due to those factors, and if so, quantify the degree of additional limitation of motion.  The examiners 2013 addendum also failed to provide this information.  

A Board remand imposes upon VA's Secretary a duty to ensure compliance with the terms of the remand.  When the AMC fails to comply, the Board must return the claims file for completion of previously requested action.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action: 

1.  Ask the July 2012 VA examiner to provide answers to the following questions.  
* Is there any additional range of motion lost due to weakened movement?  If so, estimate the additional limitation in degrees.
* Is there any additional range of motion lost due to excess fatigability?  If so, estimate the additional limitation in degrees.
* Is there any additional range of motion lost due to pain on movement?  If so, estimate the additional limitation of motion in degrees.

If this information cannot be provided without resorting to speculation, the examiner should provide reasons why this is so, and whether the inability to provide the needed opinion is due to absent evidence or is instead due to the limits of medical knowledge.  

The examiner is advised that all of the information sought in these instructions is required to evaluate the Veteran's appeal in accordance with VA regulations as interpreted by the courts.

The claims folder, and any relevant records in Virtual VA, should be made available for the examiner to review in conjunction with answering these questions.  

If deemed necessary, or if the July 2012 VA examiner is unavailable or unable to answer the questions posed in this remand, the Veteran should be scheduled for a VA examination and the above questions should be answered.  

Any new examiner should review the claims folder, including relevant records in Virtual VA, and report whether there are additional ranges of motion lost due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  If the examiner is unable to answer these questions, reasons for this inability should be provided.  

2.  The agency of original jurisdiction should review any examination or examination addendums to insure that all of the information sought in the remand instructions has been provided.

3.  If either benefit sought on appeal is not granted in full, a supplemental statement of the case should be issued and the appeal should be returned to the Board if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


